DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi US20150348337.
Regarding claim 1, Choi discloses in fig. 8 and ¶s40-42 a method for controlling an emergency call for a vehicle, the method comprising: monitoring a sensor (acceleration sensor of fig. 3 and ¶73) signal in an accident determination unit (accident determination unit 620 of fig. 6 and ¶93); requesting an automatic emergency call from the accident determination unit to an emergency call unit of the control unit if the airbag is deployed as a result of the determination (fig. 6 and ¶s98-99); and attempting to transmit a call to an emergency rescue center in response to the request from the emergency call unit (step 830 of fig8 and ¶113).
Choi fail to explicitly disclose accident determination unit of a control unit; determining whether or not an airbag is deployed based on the sensor signal in the accident determination unit. 
However discloses in fig. 6 and ¶90 “The main control unit 650 performs a function of controlling an entire operation of each component of the apparatus 600 for requesting the E-Call for the vehicle accident”, where main control unit 650 reads on control unit and one of the component includes accident determining unit 620. Further, both components can be integrated into a singular unit or as separate components. 
Given the binary set of possible solutions, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to choose a solution as obvious choice in service design objectives such as spatial and operational efficiencies.    
Furthermore, Choi fails to disclose in embodiments of figs. 6, 7 determining whether or not an airbag is deployed based on the sensor signal in the accident determination unit. 
However Choi contemplates in fig.1 and ¶s50, 53 determining whether or not an airbag is deployed based on the sensor signal in the accident determination unit.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date invention to include the features of the embodiment of fig. 1 into the embodiments of figs.6, 8 of Choi to realize a more robust system.  
Regarding Claim 9 and 15, they include limitations analogous those of claim 1, thus rejected on similar grounds as claim 1.

Allowable Subject Matter
Claims 2-8, 10-14, 16-20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685